                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF INDIANA
                                 HAMMOND DIVISION

 UNITED STATES OF AMERICA

                       v.                              CAUSE NO.: 2:18-CR-116-TLS-APR

 BASIL UBANWA


                                    OPINION AND ORDER

       This matter is before the Court on the Defendant’s Motion to Dismiss and Bar Evidence

of Pre-Amendment Conduct [ECF No. 24], filed on September 13, 2019. For the reasons stated

below, this Motion is DENIED WITHOUT PREJUDICE.

                                        BACKGROUND

       On October 17, 2018, the Grand Jury charged Defendant Basil Ubanwa, the operator of

Northwest Ambulance Services, Inc., with (1) one count of conspiracy to commit health care

fraud; (2) ten counts of health care fraud; and (3) one count of Medicaid health care fraud. See

Indictment, ECF No. 1; 18 U.S.C. §§ 371, 1347.

       Regarding Count I, conspiracy to commit health care fraud, the Grand Jury found in

pertinent part that the Defendant conspired “to seek reimbursement from Medicare on behalf of

Northwest Ambulance for ambulance transports of dialysis patients who did not actually qualify

for ambulance transportation by falsely representing the physical conditions and abilities of the

dialysis patients transported.” Indictment, ¶ 15. The Grand Jury also found that, from 2011

through 2015, the Defendant and his co-conspirators directed Northwest Ambulance employees

“to complete the medical assessment portion of Medical Necessity Certifications before sending

the forms to the Medicare beneficiaries’ physicians. On numerous occasions, physicians were

asked only to sign the already completed certification forms but were not asked to make an
independent determination of medical necessity for each certification.” Id. ¶ 17. The Grand Jury

further found that, from 2011 through 2015, the Defendant and his co-conspirators “submitted

Medical Necessity Certifications to physicians for Medicare beneficiaries they knew did not

qualify for ambulance transportation to and from dialysis.” Id. ¶ 18. On September 13, 2019, the

Defendant filed the instant Motion to Dismiss and Bar Evidence of Pre-Amendment Conduct.

The motion is fully briefed and ripe for ruling.

                                            ANALYSIS

       The Defendant argues that his actions prior to January 1, 2013, were lawful under the

then-existing legal framework because he had obtained written orders from the patients’

physicians certifying that transportation by ambulance was necessary. Compare 42 C.F.R. §

410.40(d)(2) (eff. until Jan. 1, 2013) (“Medicare covers medically necessary nonemergency,

scheduled, repetitive ambulance services if the ambulance provider . . . obtains a written order

from the beneficiary’s attending physician certifying that the medical necessity requirements of

paragraph (d)(1) of this section are met.”), with 42 C.F.R. § 410.40(d)(2)(ii) (effective Jan. 1,

2013) (adding new language that “[t]he presence of the signed physician certification statement

does not alone demonstrate that the ambulance transport was medically necessary.”).

       Based upon this statutory interpretation, the Defendant argues that (1) Count I of the

Indictment should be dismissed to the extent that it alleges the existence of a conspiracy to

commit healthcare fraud from 2011 until January 1, 2013, because he obtained certificates of

medical necessity for each transported patient during that time period; and (2) the Government

should be prohibited from presenting evidence regarding any alleged lack of medical necessity

for such transports prior to January 1, 2013. In response, the Government argues that (1)

possession of a certificate of medical necessity from a patient’s physician is not sufficient in and




                                                   2
of itself to establish medical necessity; (2) the veracity of the certificates of medical necessity is

a question of fact for the jury; and (3) 42 C.F.R. § 410(d)(2)(ii), which became effective January

1, 2013, can be retroactively applied. The Court addresses these issues in turn.

A.       The Applicable Law

         A motion to dismiss is proper when an indictment fails to state an offense. Fed. R. Crim.

P. 12(b)(3)(B)(v). However, “[a] motion to dismiss is not intended to be a ‘summary trial of the

evidence.’” United States v. Yasak, 884 F.2d 996, 1001 (7th Cir. 1989) (quoting United States v.

Winer, 323 F. Supp. 604, 605 (E.D. Pa. 1971)); see also United States v. Moore, 563 F.3d 583,

586 (7th Cir. 2009) (“Challenging an indictment is not a means of testing the strength or

weakness of the government’s case, or the sufficiency of the government’s evidence.” (quoting

United States v. Todd, 446 F.3d 1062, 1067 (10th Cir. 2006))). A motion to dismiss an

indictment for failure to state an offense should be denied if there is a question of fact for the

jury. Yasak, 884 F.2d at 1001 n. 3 (“A defense [pursuant to Federal Rule of Criminal Procedure

12(b)] generally is capable of determination before trial if it involves questions of law rather than

fact. If the pretrial claim is substantially intertwined with the evidence concerning the alleged

offense, the motion to dismiss falls within the province of the ultimate finder of fact.”); United

States v. Torkington, 812 F.2d 1347, 1354 (11th Cir. 1987) (“Under Fed. R. Crim. P. 12(b) an

indictment may be dismissed where there is an infirmity of law in the prosecution; a court may

not dismiss an indictment, however, on a determination of facts that should have been developed

at trial.”).

         It is a criminal offense to conspire to “defraud the United States, or any agency thereof in

any manner or for any purpose.” 18 U.S.C. § 371; see United States v. Kelerchian, 937 F.3d 895,

905 (7th Cir. 2019). Furthermore, it is a criminal offense to knowingly and willfully execute, or




                                                   3
attempt to execute, a scheme to defraud any health care benefit program. 18 U.S.C. § 1347(a);

see United States v. Bek, 493 F.3d 790, 801 (7th Cir. 2007).

       “Under the Medicare Act, health care providers are entitled to reimbursement for the

‘reasonable cost’ of medical services they provide to Medicare beneficiaries.” Abraham Lincoln

Mem’l Hosp. v. Sebelius, 698 F.3d 536, 541 (7th Cir. 2012) (citing 42 U.S.C. § 1395f(b)(1); 42

C.F.R. § 413.9(a)). Medicare covers ambulance services so long as certain conditions are met.

See 42 C.F.R. § 410.40(a). In pertinent part, nonemergency ambulance transportation is

appropriate “if either: the beneficiary is bed-confined, and it is documented that the beneficiary’s

condition is such that other methods of transportation are contraindicated; or, if his or her

medical condition, regardless of bed confinement, is such that transportation by ambulance is

medically required.” 42 C.F.R. § 410.40(d)(1).

       Medicare also has a special rule for nonemergency, scheduled, repetitive ambulance

services. 42 C.F.R. § 410.40(d)(2). Prior to January 1, 2013, this rule provided only as follows:

               Medicare covers medically necessary nonemergency, scheduled, repetitive
       ambulance services if the ambulance provider or supplier, before furnishing the service to
       the beneficiary, obtains a written order from the beneficiary’s attending physician
       certifying that the medical necessity requirements of paragraph (d)(1) of this section are
       met. The physician’s order must be dated no earlier than 60 days before the date the
       service is furnished.

42 C.F.R. § 410.40(d)(2) (eff. until Jan. 1, 2013). However, effective January 1, 2013, this rule

was moved into subsection (i) of 410.40(d)(2) and subsection 410.40(d)(2)(ii) was added. See 42

C.F.R. § 410.40(d)(2)(i), (ii) (eff. Jan. 1, 2013). This regulation now reads:

               (i) Medicare covers medically necessary nonemergency, scheduled, repetitive
       ambulance services if the ambulance provider or supplier, before furnishing the service to
       the beneficiary, obtains a written order from the beneficiary’s attending physician
       certifying that the medical necessity requirements of paragraph (d)(1) of this section are
       met. The physician’s order must be dated no earlier than 60 days before the date the
       service is furnished.




                                                  4
               (ii) In all cases, the provider or supplier must keep appropriate documentation on
       file and, upon request, present it to the contractor. The presence of the signed physician
       certification statement does not alone demonstrate that the ambulance transport was
       medically necessary. All other program criteria must be met in order for payment to be
       made.

Id.

       The legal effect of a certificate of medical necessity signed by a patient’s physician is a

matter of first impression within the Seventh Circuit. However, other courts have addressed this

issue. In United States v. Read, 710 F.3d 219, 222 (5th Cir. 2012), the defendants owned a

company that provided non-emergency ambulance transportation for dialysis patients. The

government alleged that the defendants submitted fraudulent claims to Medicare and were guilty

of conspiracy to commit health care fraud, and a jury found the defendants guilty of this offense.

Id. at 222–23. The defendants appealed, arguing that their convictions must be reversed because

they were not required to independently assess each patient’s medical necessity for ambulance

transport once the patient’s physician furnished a certificate of medical necessity (CMN). Id. at

228. The Fifth Circuit noted that the defendants “had doctors sign blank CMNs on many

occasions, thus completely removing the doctors from the medical necessity determination.” Id.

The Court also noted that “EMTs, doctors, and nurses testified that the four patients at issue

plainly did not qualify for ambulance transport. At the [defendants’] direction, however, EMTs

misrepresented the patients’ eligibility to ensure payment.” Id. Based upon this, the court

affirmed the defendants’ convictions. Id. Further, the court concluded that “[p]ossession of a

CMN—even one that is legitimately obtained—does not permit a provider to seek

reimbursement for ambulance runs that are obviously not medically necessary.” Id. at 228 (citing

42 C.F.R. § 410.40(d)(2)).




                                                 5
       In United States v. Medlock, 792 F.3d 700, 703 (6th Cir. 2015), the defendants owned

and operated an ambulance service company which offered non-emergency transportation to

kidney dialysis patients. In July 2011, a grand jury indicted the defendants with conspiracy to

commit health care fraud, health care fraud, and making a false statement in connection with

payment for health care benefits. Id. at 704. Evidence introduced at trial tended to indicate that

the defendants had altered documentation made by the Emergency Medical Technicians during

patient transports. Id. In May 2013, the defendants were convicted on all counts. Id. at 705. On

appeal, the defendants argued that having obtained the CMNs demonstrated that the ambulance

transportation was medically necessary. See id. at 709. The Sixth Circuit, after noting that the

first principle of statutory construction is to give effect to every clause and word of a statute,

concluded that the “regulations provide that ‘Medicare covers medically necessary

nonemergency, scheduled, repetitive ambulance services if the ambulance provider . . . obtains a

[CMN].’” Id. (quoting 42 C.F.R. § 410.40(d)(2) (emphases and alterations in original)). Based

upon this reasoning, the court rejected the defendant’s argument and concluded that “Medicare

covers ‘nonemergency, scheduled, repetitive ambulance services’ only if both (1) those services

are medically necessary and also (2) the ambulance provider obtains a CMN.” Id. (quoting 42

C.F.R. § 410.40(d)(2)).

       In United States v. Advantage Medical Transport, Inc., 698 F. App’x 680, 682 (3rd Cir.

2017), the defendants provided nonemergency ambulance transportation to Medicare

beneficiaries who needed transportation to regularly scheduled dialysis appointments. In January

2012, the defendants were charged with twenty-nine counts of health care fraud. Id. at 683. The

government alleged that the defendants had billed Medicare for the unnecessary ambulance

transportation of twenty-six dialysis patients from 2007 until 2011. Id. The defendants




                                                   6
subsequently pleaded guilty to making false statements in health care matters. Id. The district

court later conducted several evidentiary hearings to determine the financial loss that Medicare

suffered as a result of the allegedly unnecessary ambulance transportation. Id. at 684–85. The

government argued that the transportation of all twenty-six patients was unnecessary, while the

defendants argued that all of its services were medically necessary. Id. Ultimately, the district

court found that transportation by ambulance for five of the Medicare beneficiaries was not

medically necessary. Id. at 685. On appeal, the defendants argued that transport of three of the

five beneficiaries was medically necessary under the regulations in effect at the time of the

transport because these patients had a CMN from their physicians. Id. at 686. The government,

relying upon Read, 710 F.3d at 228, argued that there must be (1) actual medical necessity and

(2) a CMN from the patient’s physician.

       The Third Circuit rejected the government’s argument and concluded that “the plain

language of the regulation, as written at the time [the defendants] transported these beneficiaries,

required nothing more than a physician’s certification that the transport was medically necessary.

[The defendants] did not have to second guess these certifications as long as they were legally

obtained.” Id. at 687. The court also distinguished the government’s reliance upon Read, 710

F.3d at 228:

       Like here, the defendants in Read were convicted of health care fraud for billing
       Medicare for ambulance transports of dialysis patients. But, the similarities end there.
       First, physicians in Read testified that the transports under review were not medically
       necessary; here the physicians testified that they were. Second, the ambulance company
       owners [in Read] had the doctors pre-signed blank certificates, which the owners and
       employees fraudulently filled-in at a later date. In other words, in Read, physicians were
       completely removed from the medical necessity determination. By contrast, the treating
       physicians of the three beneficiaries whose transports were included in the loss amount
       here all testified that there was a present medical necessity which required that those
       beneficiaries be transported by ambulance.




                                                 7
Advantage Med. Transp., 698 F. App’x at 689. Additionally, the court declined to retroactively

apply 42 C.F.R. § 410.40(d)(2)(ii) to conduct which occurred prior to January 1, 2013.

Advantage Med. Transp., 698 F. App’x at 688 (“Of course, the regulation in effect today is

different from the regulation that was in effect during the time of the transports here. But, we are

nonetheless bound to consider the regulation that was in place at the time of the transports in

dispute.”). Based upon this, the court vacated the defendant’s sentence and remanded for the

district court to recalculate the amount of loss which Medicare incurred. Id. at 692.1

B.      The Certificates of Medical Necessity

        The Defendant, relying upon the Third Circuit’s reasoning in Advantage Medical

Transport, 698 F. App’x at 686–89, argues that his actions prior to January 1, 2013, were lawful

because he had time-appropriate certificates of medical necessity for ambulance transportation

provided by the respective patients’ physicians and that nothing more was required in order to

seek reimbursement for the ambulance transports. The Government, in contrast, argues that (1)

this Court should adopt the reasoning established by the Fifth Circuit in Read, 710 F.3d at 228,

and the Sixth Circuit in Medlock, 792 F.3d at 709; and (2) the veracity of the certificates of

medical necessity is a question of fact for the jury. The Court agrees with the Government’s

latter argument, so the Court need not address the circuit split at this time.

        In this case, the Grand Jury found that the Defendant conspired “to seek reimbursement

from Medicare on behalf of Northwest Ambulance for ambulance transports of dialysis patients

who did not actually qualify for ambulance transportation by falsely representing the physical

conditions and abilities of the dialysis patients transported.” Indictment, ¶ 15. The Grand Jury




1 However, Judge Kent A. Jordan dissented. Advantage Med. Transp., 698 F. App’x at 693 (Kent, J., dissenting)
(citing Medlock, 792 F.3d at 709).


                                                        8
also found that, from 2011 through 2015, the Defendant ordered his employees “to complete the

medical assessment portion of Medical Necessity Certifications before sending the forms to the

Medicare beneficiaries’ physicians. On numerous occasions, physicians were asked only to sign

the already completed certification forms but were not asked to make an independent

determination of medical necessity for each certification.” Id. ¶ 17. The Grand Jury further found

that the Defendant “submitted Medical Necessity Certifications to physicians for Medicare

beneficiaries they knew did not qualify for ambulance transportation to and from dialysis.” Id.

¶ 18.

        If the Government proves these facts at trial, a reasonable jury could find the Defendant

guilty of conspiracy to commit health care fraud because the certificates of medical necessity

were not lawfully obtained. See Read, 710 F.3d at 228 (affirming the defendants’ convictions

when the defendants (1) had doctors sign blank CMN forms on multiple occasions and (2)

directed EMT’s to misrepresent the patients’ medical condition). Accordingly, the Court cannot

grant the Defendant’s request to partially dismiss the indictment because the veracity of the

certificates of medical necessity is a question of fact that must be developed at trial. Yasak, 884

F.2d at 1001 n. 3; see also Torkington, 812 F.2d at 1354. Furthermore, if the jury finds that the

certificates of medical necessity were not lawfully obtained, then the Defendant’s argument fails

under either interpretation of the statute. Compare Advantage Med. Transp., 698 F. App’x at 687

(“[T]he plain language of the regulation, as written at the time [the defendants] transported these

beneficiaries, required nothing more than a physician’s certification that the transport was

medically necessary. [The defendants] did not have to second guess these certifications as long

as they were legally obtained.”), with Read, 710 F.3d at 228 (“Possession of a CMN—even one

that is legitimately obtained—does not permit a provider to seek reimbursement for ambulance




                                                  9
runs that are obviously not medically necessary.”). Therefore, the Court rejects the Defendant’s

argument at this time.

C.     The Defendant’s Request to Exclude Evidence

       The Defendant, based upon his statutory interpretation argument described above, argues

that the Government should be barred from presenting any evidence regarding any alleged lack

of medical necessity for any transports prior to January 1, 2013. The Court disagrees.

       “The Federal Rules of Evidence state that, generally, ‘[a]ll relevant evidence is

admissible’ and that ‘[e]vidence which is not relevant is inadmissible.’” United States v. Price,

418 F.3d 771, 778 (2005) (quoting Fed. R. Evid. 402)). Evidence is relevant if “it has any

tendency to make a fact more or less probable than it would be without the evidence” and “the

fact is of consequence in determining the action.” Fed. R. Evid. 401. “However, Rule 403

provides that relevant evidence ‘may be excluded if its probative value is substantially

outweighed by the danger of unfair prejudice, confusion of the issues, or misleading the jury, or

by considerations of undue delay, waste of time, or needless presentation of cumulative

evidence.’” Price, 418 F.3d at 778 (quoting Fed. R. Evid. 403)).

       The Defendant argues that his conduct prior to January 1, 2013, should be excluded due

to the change in the applicable regulations. Certainly, this argument is premised upon the

Defendant’s statutory argument described above. However, as noted above, the Defendant’s

actions prior to January 1, 2013, could still give rise to criminal liability. Accordingly, such

evidence is highly probative. Further, the Court determines that such evidence is not

substantially outweighed by concerns of unfair prejudice, confusion of the issues, or undue

delay. Therefore, the Defendant’s request to bar evidence of his action prior to January 1, 2013,

is denied without prejudice.




                                                 10
D.      Retroactive Application of the Law

        Finally, the Government argues that 42 C.F.R. § 410(d)(2)(ii) (eff. Jan. 1, 2013) can be

retroactively applied to conduct occurring prior to the effective date of the regulation. Within the

context of this case, the Court disagrees. The Third Circuit has noted that “the regulation in

effect today is different from the regulation that was in effect during the time of the transports

here. But, we are nonetheless bound to consider the regulation that was in place at the time of the

transports in dispute.” Advantage Med. Transp., 698 F. App’x at 688 (citing Bowen v.

Georgetown Univ. Hosp., 488 U.S. 204, 208 (1998) (“Retroactivity is not favored in the law.

Thus, Congressional enactments and administrative rules will not be construed to have

retroactive effect unless their language requires this result.”)). Likewise, in Medlock, a 2015

decision issued after the effective date of subsection 410(d)(2)(ii) in 2013, the Sixth Circuit

applied the version of 42 C.F.R. § 410(d)(2) in effect in 2011 to the criminal conduct which

arose in 2011. See Medlock, 792 F.3d at 703–04, 708–09. Moreover, as a general rule, the

Seventh Circuit has held that retroactivity in the law is not favored. Velásquez-García v. Holder,

760 F.3d 571, 579 (7th Cir. 2014) (quoting Bowen, 488 U.S. at 208). The Government fails to

distinguish the cases above, nor has it shown that the language of 42 C.F.R. § 410(d)(2)(ii)

requires a retroactive result. Accordingly, the Court rejects the Government’s argument that 42

C.F.R. § 410(d)(2)(ii) (eff. Jan. 1, 2013) can be retroactively applied to a defendant in a criminal

case.

                                          CONCLUSION

        For the reasons stated above, the Defendant’s Motion to Dismiss and Bar Evidence of

Pre-Amendment Conduct [ECF No. 24] is DENIED WITHOUT PREJUDICE.

        SO ORDERED on November 15, 2019.




                                                 11
s/ Theresa L. Springmann
CHIEF JUDGE THERESA L. SPRINGMANN
UNITED STATES DISTRICT COURT




 12
